DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Phillip H. Burrus (Reg. No. 45,432) on 08/03/2022.

(Currently Amended) An electronic device, comprising:
a first device housing and a second device housing; and
a hinge housing comprising a hinge coupled to the first device housing and the second device housing such that the first device housing is pivotable about the hinge housing between an axially displaced open position and a closed position, the hinge comprising a first sliding link coupling the hinge to the first device housing and a second sliding link coupling the hinge to the second device housing, the first sliding link and the second sliding link each defining a rectangular aperture;
the hinge changing a displacement between the hinge housing and the first device housing and second device housing, respectively, when the first device housing and the second device housing pivot about the hinge housing between the axially displaced open position and the closed position;
the hinge further comprising a first linking arm coupled to the first sliding link and a second linking arm coupled to the second sliding link, the first linking arm and the second linking arm providing a checkrein and pushrod action causing pivot points of the hinge housing situated within the rectangular aperture to translate linearly in the rectangular aperture. 

8.  (Currently Amended) The electronic device of claim 1, wherein the is oriented substantially parallel relative to an interior surface of the hinge housing 

15.	(Currently Amended) An electronic device, comprising:
a first device housing and a second device housing; and
a hinge housing comprising a hinge, the hinge comprising:
a first sliding link coupled between a first device housing connection point situated at the first device housing and a first hinge housing pivot point situated at the hinge housing; and
a second sliding link coupled between a second device housing connection point situated at the second device housing and a second hinge housing pivot point situated at the hinge housing;
wherein one or more of the first sliding link or the second sliding link defines an aperture within which the first hinge housing pivot point or the second hinge housing pivot point can slide, respectively, between a first location separated from a first side of the aperture to a second location separated from a second side of the aperture to cause a displacement between the first device housing and the second device housing relative to the hinge housing to change as the first device housing pivots relative to the second device housing about the hinge housing from a closed position to an axially displaced open position;
the hinge further comprising a first linking arm coupled to the first sliding link and a second linking arm coupled to the second sliding link, the first linking arm and the second linking arm providing a checkrein and pushrod action causing pivot points of the hinge housing situated within the aperture to translate linearly in the aperture. 

19.	(Currently Amended) An electronic device, comprising:
a first device housing and a second device housing; and
a hinge housing comprising a hinge coupling the first device housing to the hinge housing with a first sliding link and the second device housing to the hinge housing with a second sliding link;
wherein the first sliding link and the second sliding link define apertures having a width defining a distance the first sliding link and the second sliding link can extend farther from the hinge housing when the first device housing is pivoted about the hinge housing relative to the second device housing to a closed position than when the first device housing is pivoted about the hinge housing to an axially displaced open position;
the hinge further comprising a first linking arm coupled to the first sliding link and a second linking arm coupled to the second sliding link, the first linking arm and the second linking arm providing a checkrein and pushrod action causing pivot points of the hinge housing situated within the aperture to translate linearly in the aperture. 
				 (End of Amendment)
					
					Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Please see Applicant’s Remarks dated 07/05/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.


/Angelica M. Perez/
Patent Examiner AU 2649 
07/14/2022

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649